[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      _______________________

                            No. 04-16027
                        Non-Argument Calendar                  FILED
                      _______________________        U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                            June 17, 2005
                   D. C. Docket No.   04-60231-CV-JIC THOMAS K. KAHN
                                                              CLERK

     CALVIN DAVID FOX,

                                              Plaintiff-Appellant,

                                 versus

      STATE OF FLORIDA,
     JOHN F. HARKNESS,

                                              Defendants-Appellees.



                     _________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________
                             (June 17, 2005)



Before ANDERSON, DUBINA and KRAVITCH, Circuit Judges.

PER CURIAM:
      Plaintiff-Appellant Calvin David Fox appeals the district court’s dismissal of

his civil rights action brought pursuant to 42 U.S.C. § 1983. Fox’s complaint seeks

to challenge the Florida Supreme Court’s decision upholding the suspension of his

law license. We conclude that the district court lacked jurisdiction to hear this case

under the doctrine set forth in District of Columbia Court of Appeals v. Feldman, 460

U.S. 462, 476-82 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16

(1923), and therefore affirm.

      I.     Facts

      Fox’s complaint alleges due process violations in Florida’s suspension of his

law license. According to the complaint, John Serbin, the husband of one of Fox’s

clients, filed a complaint against Fox with The Florida Bar alleging that Fox failed

to return monies obtained during his representation of Linda Serbin, John’s wife.

After an investigation, the bar’s grievance committee requested that Fox turn over

documentation of the representation and of the related financial accounts. After Fox

repeatedly failed to produce the requested documents, the bar subpoenaed them.

When Fox again failed to produce them, the grievance committee held a hearing on

the issue of his failure to comply. Fox was unable to attend due to a scheduling

conflict, for which the committee refused to reschedule the hearing. At the hearing

the grievance committee found no good cause for Fox’s failure to comply.

                                          2
       Fox responded to the grievance committee ruling and was granted a rehearing

before a referee. At the rehearing, Fox admitted his non-compliance with the

subpoena and agreed to produce the records, but contested the proceedings on due

process grounds. The referee therefore ruled that if Fox failed to produce the

documents, his license would be suspended until he complied. Fox then moved to

vacate the referee’s recommendations, but his motion was denied.                     Fox later

petitioned for review by the Florida Supreme Court, which upheld the suspension.

Fox’s subsequent petition for rehearing before the state supreme court was denied.

       Fox then filed the present action against the State of Florida in federal district

court in the Southern District of Florida.1 He alleged that the state violated his due

process rights under the Florida and federal constitutions. The complaint requested

declaratory and injunctive relief, quashing the disciplinary proceedings and

reinstating Fox to the bar, as well as damages in the amount of $5,000,000. The state

filed a motion to dismiss the complaint.

       Fox later filed an amended complaint which added the Florida Supreme Court,

The Florida Bar, and six bar officials as defendants. This complaint was never served



       1
         The complaint was served on John Harkness, Executive Director of The Florida Bar. “In
an abundance of caution” due to ambiguities in the complaint, Harkness filed a motion to dismiss
below, which was granted along with the state’s. Harkness was not a named party, however, in
either the original or the amended complaint.

                                               3
on The Florida Bar or any of the bar-related defendants. The district court granted

the State’s motion to dismiss the amended complaint, finding that the Rooker-

Feldman doctrine applied, and closed the case. Fox then brought the instant appeal.

      II.    Standard of Review

      We review the district court’s determination of subject-matter jurisdiction de

novo. Goodman ex rel. Goodman v. Sipos, 259 F.2d 1327, 1331 (11th Cir. 2001).

A federal court is obligated to dismiss a case if it determines that it lacks subject-

matter jurisdiction, and any party or the court sua sponte may raise the issue at any

stage of the proceedings. Id. at 1331 n.6. The court may consider evidence outside

the pleadings in determining its subject-matter jurisdiction. Id.

      III.   Discussion

      Fox contends that the Rooker-Feldman doctrine does not preclude federal

jurisdiction over his complaint. Under the doctrine, federal courts lack jurisdiction

to review matters previously adjudicated in state court, as well as matters

“inextricably intertwined” with the state court judgment. District of Columbia Court

of Appeals v. Feldman, 460 U.S. 462, 476-82 (1983); Rooker v. Fidelity Trust Co.,

263 U.S. 413, 415-16 (1923). A federal case is “inextricably intertwined” where the

federal claim can only succeed to the extent that the state court wrongly decided the

issues before it. Goodman ex rel. Goodman v. Sipos, 259 F.3d 1327, 1332 (11th Cir.

                                          4
2001). If a party had the opportunity to raise federal claims in a state court

proceeding, the failure to raise those claims in state court does not grant the district

court jurisdiction over them. Id.; Dale v. Moore, 121 F.3d 624, 626 (11th Cir. 1997).

      Fox contends that the conditions for application of the Rooker-Feldman

doctrine are not met because there was no final judgment in state court, and because

the bar’s actions were not judicial in nature. In Feldman itself, the Supreme Court

held that actions by a state bar are judicial actions. 460 U.S. at 477-80 (holding that

a bar committee’s decision to deny admission to the bar was a judicial action). We

have held that bar disciplinary actions are judicial in nature for Rooker-Feldman

purposes. In re Calvo, 88 F.3d 962, 965 (11th Cir. 1996). In the present case, The

Florida Bar’s activities had many characteristics of a judicial hearing: the grievance

committee called witnesses, issued subpoenas, heard evidence, and made factual

findings. As such, we find that the bar’s actions were indeed judicial.

      Because the bar’s actions were judicial, the bar’s temporary suspension

constituted a final judgment. Furthermore, the Florida Supreme Court upheld the

bar’s order. Either of these rulings constitutes a final judgment for Rooker-Feldman

purposes.

      Fox also argues that he did not raise his due process arguments in the state

proceeding, and that he should therefore be permitted to make those arguments in

                                           5
federal court. We hold, however, that Fox’s claims under 42 U.S.C. § 1983 are

“inextricably intertwined” with the state bar proceeding and the appeal, and that his

constitutional arguments were properly made there.2 His federal remedy would have

been a petition for certiorari to the United States Supreme Court from the ruling of

the Florida Supreme Court, which he did not pursue.

       For the foregoing reasons, the judgment of the district court is AFFIRMED.




       2
        Because we hold that the due process issues are “inextricably intertwined” with the state
bar proceeding, we need not decide whether Fox actually raised them properly in that proceeding.

                                               6